DETAILED ACTION
Examiner acknowledges receipt of the RCE filed 3/14/2022 and amendments filed 3/14/2022, 3/30/2022, and 4/1/2022.  
The claims of record and being examined in this office action were filed 4/1/2022.
Claims 64-93 are newly added.  Claims 41-47, 50-54, and 59-63 have been cancelled.  
Claims 64-93 are being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
Prosecution is being reopened in this office action.  The notice of allowance mailed 2/18/2022 is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.

Denial of priority - reinstated
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy has been filed in the file wrapper of the instant application. Foreign priority application GB1522548.5 was filed 12/21/2015.  The instant application is a national stage entry of PCT/GB2016/054028, filed 12/21/2016.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original no provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Upon review of the instant specification, the PCT, and GB1522548.5, it is noted CPP peptides included in Table 2 (SEQ ID NOS: 3-190) were not found in GB1522548.5.  Specifically, Table 2 of the foreign priority application only included 16 CPP peptide sequences.  It is noted that instant Table 3 did not exist in the foreign priority application.  Instant Table 4 includes 11 oligonucleotides and is consistent with Table 3 of the foreign priority application.  Instant Table 5 includes 11 distinct linker compounds, which is 2 more linker compounds than taught in the foreign priority application. Examiner further expressly notes that instant Table 5 includes Z and Y3 moieties which were not taught in the parent foreign priority application.  Table 4 of GB1522548.5 teaches 9 distinct linker compounds (without Z and Y3 moieties).  Instant Table 6 (functional groups) did not exist in the parent foreign priority application and was only inserted into the specification at the filing of the PCT application.
It is further noted that there are many more figures in the instant application then found in the foreign priority application.
	The instant application is not entitled to the benefit of the earliest filing date.  Thus, priority to GB1522548.5, filed 12/21/2015, is denied.
The earliest filing date for the instant application is deemed to be the filing date of PCT/GB2016/054028, filed 12/21/2016.

Examiner expressly notes that PEG moieties, SM(PEG)n and HNA were NOT included in GB1522548.5 and were only first introduced in the PCT application.  See instant claims 74-79, 81, 83, and 91.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 64, 71, 73, 74, 76, 78, 80, 81, 85, and 87 are objected to because of the following informalities:  
Claim 64 should be amended as follows:  move line 3 to line 2 for continuous text of part i); lines 5-6 should be moved to line 4 for continuous text of part ii); and remove the colon “wherein[[:]]”.
Claim 71 should be amended to include a comma separating each of the five recited structures and the term “and” between the last two structures.
Claim 73 should be amended to “The compound according to claim 64, wherein the BFL is present in the compound
Claim 74 should be amended to more clearly distinguish the recited BFLs.  Please amend the claim to recite i)… and also include commas and semicolons to separate all of the recited structural elements.  The claim should avoid multiple recitations of the term “or”.
Claim 76 should be amended to recite “the oligonucleotide moiety” for consistency with claim 64.  
Regarding claim 78, the acronym SMCC should be written out in full name in the first appearance in the claims.  See claim 86 for comparison.  Claim 78 is missing a period “,” at the end of the sentence.  
Claim 80 should be amended to recite “(SEQ ID NO:2)
Claim 81 should be amended to recite “(SEQ ID NO:2)
Claim 85 should be amended to recite “the oligonucleotide moiety” for consistency with claim 64.  
Claim 87 should be amended to recite “(SEQ ID NO:2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new rejection necessitated by Applicant’s amendment filed 4/1/2022.
The claim limitation “a molecule not part of the compound” recited in claim 64 constitutes new matter.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 64 is drawn to a compound comprising i. an oligonucleotide moiety, covalently linked directly or covalently linked via a bi-functional linker moiety (BFL) to, ii. a stapled peptide moiety (StaP) or a stitched peptide moiety (StiP), wherein the StaP or StiP, when a molecule not part of the compound, is a stabilized peptide which has a conformation imposed upon it by olefin cross linking comprising in the StaP an olefin cross link between two unnatural amino acids of the peptide at positions i, i+4, and/or i, i+7 and in the StiP at least two olefin cross links between at least three unnatural amino acids of the peptide at positions i, i+4, and i+11, and can penetrate a cell membrane, and said stabilized conformation comprises at least one alpha helix, and the compound can penetrate a cell membrane.
Assessment of whether species are disclosed in the original specification 
Examiner first notes that that the written description inquiry is limited to that which is contained within the four corners of the specification, not the extent to which the skilled artisan, given his or her knowledge of the art, would have considered it to expand with only routine experimentation. See Ariad Pharms. Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010); see also id. at 1352 (“[I]t is the specification itself that must demonstrate possession. . . . a description that merely renders the invention obvious does not satisfy the requirement.").  
The specification does not explicitly or implicitly teach "a molecule not part of the compound” with respect to any stapled or stipled peptide. 
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
In the instant case, the genus encompassed by the instant claims constitutes new matter.  The claim limitation of “a molecule not part of the compound” is not taught or disclosed in the specification.
Accordingly, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.  


Claims 64-93 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
For written description, the analysis considers
(a) Actual reduction to practice, 
(b) Disclosure of drawing or structural chemical formulas, 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and 
(d) Representative number of examples.
In the instant case, the claims are drawn to a compound comprising i. an oligonucleotide moiety, covalently linked directly or covalently linked via a bi-functional linker moiety (BFL) to, ii. a stapled peptide moiety (StaP) or a stitched peptide moiety (StiP), wherein the StaP or StiP, when a molecule not part of the compound, is a stabilized peptide which has a conformation imposed upon it by olefin cross linking comprising in the StaP an olefin cross link between two unnatural amino acids of the peptide at positions i, i+4, and/or i, i+7 and in the StiP at least two olefin cross links between at least three unnatural amino acids of the peptide at positions i, i+4, and i+11, and can penetrate a cell membrane, and said stabilized conformation comprises at least one alpha helix, and the compound can penetrate a cell membrane.
The claims encompass numerous peptides, oligonucleotides, bifunctional linkers, and combinations thereof.  Para. [0167] of the PGPUB states that the stabilized peptides are cell penetrating peptides.  The peptides are stabilized by stapling to form a stapled peptide (StaP), or by stitching to form a stitched peptide (Stip) (para. [0168]). Specific cell penetrating peptides are recited in table 2.  SEQ ID NOs:26-190 encompass peptides that are stitched or stapled.  The specification does not provide any structural guidelines (e.g., amino acid sequence structure) for peptides that fall within the claim scope.  There is no specific guidance as to the identity of acid side chains that can be used for stapling or stitching of the peptides other than the amino acid is a “unnatural” amino acid.  For instance, some amino acid side chains may contribute to steric hindrance and would not be suitable for stapling or stitching.
Regarding oligonucleotides, the claim scope encompasses but is not limited to, single- or double-stranded DNA or RNA, antisense oligonucleotides, RNAi, aptamers, etc.  Additionally, there is no limit as to the structure or composition, much less length of the oligonucleotides. Dependent claims recite the elected species of phosphorodiamate morpholino oligonucleotide (PMO), as recited in claim 65.  Dependent claims 80, 81, and 87 recite wherein the PMO is SEQ ID NO:2.  Dependent claim 85 recites wherein the oligonucleotide comprises RNA.
Regarding bifunctional linkers, dependent claim 74 recites bifunctional linkers that are identified in Table 5 of the specification. 
(a)  Actual reduction to practice/ (b) disclosure of drawing or structural chemical formulas:
The specification reduced to practice the following peptide-bifunctional linker compounds:
CP8M- comprises the sequence RKF-S5-RLF-S5 and the BFL is a PEGylated SMCC
HP8M- comprises the sequence RKF-S5-RLF-S5 and the BFL is a PEGylated hydrazynal nicotinic acid (HNA)
C8M- comprises the sequence RKF-S5-RLF-S5 and the BFL is SMCC
See PGPUB at paras. [0072]-[0074).  Example 1 discusses the synthesis of the following compounds: PMO-CP8M and PMO-HP8M, and PMO-C8M.
	Accordingly, 1 peptide was reduced to practice, RKF-S5-RLF-S5; 1 oligonucleotide as reduced to practice, PMO; and 2 bifunctional linkers were reduced practice, SMCC and HNA. 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed: and (d) Representative number of examples:
The invention involves an unlimited number of peptides, oligonucleotides, linkers and combinations thereof. However, the specification only provides guidance for combinations of 1 peptide, 1 oligonucleotide, and 2 bifunctional linkers.
Examiner notes that the peptides disclosed in Table 5 have different amino acid sequences and compositions, and there is no shared common core backbone shared amongst the peptides.
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic (e.g., reduces a side effect associated with the other anticancer agent) and/or a functional/structural characteristic without any disclosed correlation between function and structure of the biomolecule beyond the examples presented, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”  MPEP 2163.  Here, though the claims may recite some functional characteristics [can penetrate a cell membrane], and even some generic structural features and several distinct species are given (e.g. bifunctional linkers, and preferred oligonucleotides), the claims lack written description because there is no disclosure of a correlation between function and structure of the peptides or oligonucleotides beyond those disclosed in the examples in the specification.  Accordingly, there are not only many distinct components (peptides, oligonucleotide, linkers), there are also numerous combinations of components that fall within the instant claim scope to give rise to the claimed compounds.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 64-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claims 64-93 are deemed to be indefinite.  The claims are drawn to a compound comprising i. an oligonucleotide moiety, covalently linked directly or covalently linked via a bi-functional linker moiety (BFL) to, ii. a stapled peptide moiety (StaP) or a stitched peptide moiety (StiP), wherein the StaP or StiP, when a molecule not part of the compound, is a stabilized peptide which has a conformation imposed upon it by olefin cross linking comprising in the StaP an olefin cross link between two unnatural amino acids of the peptide at positions i, i+4, and/or i, i+7 and in the StiP at least two olefin cross links between at least three unnatural amino acids of the peptide at positions i, i+4, and i+11, and can penetrate a cell membrane, and said stabilized conformation comprises at least one alpha helix, and the compound can penetrate a cell membrane.  
The claims recite a compound comprising i. an oligonucleotide moiety that is covalently bound to ii. a stapled peptide moiety (StaP) or a stitched peptide moiety (StiP).  The claim further recites “a molecule not part of the compound”.  This phrase renders the claim indefinite at least for the following reasons.  First, it is unclear as to what Applicant intends for the scope of the “molecule not part of the compound”.  This claim term is not defined in the specification does the skilled artisan is not apprised of “molecules” that fall within and those that fall outside of the claim scope.
The second reason for indefinite metes and bounds of the claims is that the entirety of the claim is drawn to “a compound”, per the preamble, and the then the claim recites “a molecule not part of the compound”.  This renders the body of the claim inconsistent with the preamble. 
Claim clarification is required.

The metes and bounds of claim 74 (dependent claims 75-77) are deemed to be indefinite.  Claim 74 includes the variables L, Y, Z and n which must be fully defined within the claim.  Examiner further notes that claim 74 recites two separate instances of the variable “n” - as it relates to the PEG structure and the structure found at the bottom of page 8 of the claim set filed 4/1/2022.
With regard to the PEG structure, the claim recites “n is a positive integer”.  See  top of p. 9 of the claim set filed 4/1/2022. This renders the claim indefinite because “n is a positive integer” encompasses an infinite number. Specifically, there is no upper limit to the value of n.
Additionally, claim 74 recites multiple instances of the term “or” leading to alternative claim interpretation which renders the metes and bounds of the claim indefinite.
Claim clarification is required to more precisely define each of the bifunctional linker variables and separate the recited linkers.  

Claims 73, 76, 85, and 86 recite the limitation " the oligonucleotide”.  There is insufficient antecedent basis for this limitation in the claim.  The claims should be amended to recite “the oligonucleotide moiety” to overcome this rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 72 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 72 depends from claim 64. Claim 64 recites a stapled peptide moiety (StaP) or a stitched peptide moiety (StiP), wherein the StaP or StiP, when a molecule not part of the compound, is a stabilized peptide which has a conformation imposed upon it by olefin cross linking comprising in the StaP an olefin cross link between two unnatural amino acids of the peptide at positions i, i+4, and/or i, i+7 and in the StiP at least two olefin cross links between at least three unnatural amino acids of the peptide at positions i, i+4, and i+11.  
Dependent claim 72 recites “wherein at least one cross link comprises two or more olefin bearing side chains that are covalently formed”.   Examiner expressly notes that the olefin cross linking results in a covalent bond between the claimed unnatural amino acids because the backbone of the unnatural amino acids constitutes the linear amino acid sequence; the only parts of the unnatural amino acids that can be involved in the olefin cross linking are the side chains.
Claim 72 is deemed to not further limit claim 64. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 64-74, 76, 84, 85, 88 and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulton et al. (Bioconjugate Chem. 15: 290-299 (2004)), in view of Walensky et al. (J. Med. Chem. 57:6275-6288 (epub Feb 2014)).
Moulton et al. teach that although the sequence specificity, biostability, and low toxicity of PMO (phosphorodiamidate morpholino oligomers; PMO) make them good antisense agents to study gene function, their limited ability to cross cell membranes limits their use (abstract).  Phosphorodiamidate morpholino oligomers (PMO) are antisense molecules that inhibit gene expression by preventing translation or interfering with pre-mRNA splicing (p. 291).  To bind to an RNA target, PMO must access the cytoplasm and/or nucleus.  Id. Peptide-based delivery systems offer an attractive alternative to current delivery methods, being much simpler and relevant to in vivo applications.  naturally occurring proteins, such as Drosophila antennapedia (Ant) and HIV-1 Tat, easily transport macromolecules into cells. The motifs within the transport proteins responsible for membrane “penetration” have been identified and characterized as cationic in nature. The cationic transport peptides are especially useful for delivering uncharged antisense oligomers due to lack of the problematic electrostatic interactions which may occur with anionic antisense oligomers. The electrostatic interactions between cationic peptides and anionic oligomers mask the positive charges of the peptide that are important for its delivery ability, subsequently decreasing the delivery efficacy of the peptide. Tat or Ant peptides have been used to deliver uncharged peptide nucleic acids (PNA).  Id.  PTD4 is an analogue of pTat peptide and was designed to have more α helical structure than pTat to improve cellular uptake (p. 291).  Moulton et al. teach peptide-PMO conjugates in which the PMO was either directly covalently linked to the peptide or covalently linked via a bifunctional linker (Table 1; pp. 291-292).  Bifunctional linkers included GMBS, EMCS, SBAP, and SMCC (Fig. 2, Table 2-3). 
Although Moulton et al. teach peptide-PMO conjugates in which the PMO was covalently linked via a bifunctional cross-linker to the peptide for targeted delivery/cellular uptake of the PMO across the cell membrane, the reference does not expressly teach that the peptide was stapled via an olefin cross link.
Walensky et al. is a review article discussing hydrocarbon-stapled peptides.  Walensky et al. teach that peptide α-helix represents a common structural motif that mediates communication between signaling proteins. Because peptides can lose their shape when taken out of context, developing chemical interventions to stabilize their bioactive structure remains an active area of research. The all-hydrocarbon staple has emerged as one such solution, conferring α-helical structure, protease resistance, cellular penetrance [reads on penetrates cell membrane], and biological activity upon successful incorporation of a series of design and application principles. The stapled peptides can be used as biomedical research tools and prototype therapeutics, highlighting lessons learned, pitfalls to avoid, and keys to success (abstract).  Application of ruthenium-catalyzed olefin metathesis to install macrocyclic cross-links into synthetic peptides using α,α-disubstituted non-natural amino acids [reads on an olefin cross-link between two unnatural amino acids] bearing all hydrocarbon tethers yielded peptide constructs with marked α-helical stabilization (pp. 6275-6276).  The building blocks for hydrocarbon stapling are α,α-disubstituted non-natural amino acids bearing terminal olefin tethers of varying length. For single turn stapling, we typically employ S-pentenylalanine at i, i + 4 positions, and for double turn stapling, we use a combination of either R-octenylalanine/S-pentenylalanine or S-octenylalanine/R-pentenylalanine at i, i+ 7 positions (Figure 3A). The same pairings can be used to install more than one staple within a given peptide template (Figure 3A; p. 6277).  Stapled peptides have been used for successful cellular uptake [penetration of a cell membrane] and targeted delivery of attached moieties (pp. 6283-6285, Figs. 8, 10; Table 1).
It would been obvious to one of ordinary skill in the art to prepare a compound comprising an oligonucleotide moiety (RNA or PMO) covalently linked either directly or via a bifunctional linker to a stapled peptide moiety that is stabilized by an olefin cross linking, as directed by the teachings of Walensky et al.  Moulton et al. expressly taught PMO-peptide conjugates that could be successfully delivered across a cell membrane.  The skilled artisan would have recognized that Walensky et al. taught a method of peptide stapling that further stabilized the peptide and conferred an α-helical structure, improved protease resistance, cellular penetrance, and biological activity (abstract, pp. 6282-6285). The skilled artisan would have had a reasonable expectation in preparing a claimed compound because Walensky et al. taught hydrocarbon-stapled peptides comprising olefin cross links at i, i + 4 positions and/or i, i+ 7 positions, non-natural amino acids that can be used in the olefin cross link, and methods for preparing the stapled peptides.  
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.
Accordingly, claim 64 and 65 are rendered obvious.
Regarding claim 66, Walensky et al. teach that a series of chiral non-natural amino acids are inserted at i, i + 4 or i, i + 7 positions and the terminal olefins cross-linked by ruthenium-catalyzed ring-closing olefin metathesis (RCM), yielding hydrocarbon tethers that form crosslinks that span one or two helical turns, respectively. For example, S5−S5 pairs have been substituted at i, i + 4 positions, and S8−R5 or S5−R8 pairs have been substituted at i, i + 7 positions to generate single or double-stapled peptides (pp. 6272; 6277-6278; Fig. 3).  Regarding claims 67-72, Walensky et al. teach for hydrocarbon stapling are α,α-disubstituted non-natural amino acids bearing terminal olefin tethers.  The reference teaches a combination of either R-octenylalanine[R8]/S-pentenylalanine [S5] or S-octenylalanine[S8]/R-pentenylalanine [R5] (pp. 6277-6278; Fig. 3).  As noted in Fig. 3, R5 and S5 have an alpha-methyl group.
Regarding claims 73, 74, and 76, Moulton et al. teach bifunctional cross-linkers covalently linking the PMO to the peptide.  Specific bifunctional linkers include SMCC which is the first linker structure recited in claim 74.  Regarding claim 84, Moulton et al. teach that All linkers used in this study (Figure 2) were bifunctional cross-linkers, containing an amine-reactive N-hydroxysuccinimide (NHS) and a sulfhydryl-reactive moiety.  Examiner expressly notes that SMCC comprises a cyclohexane spacer between the NHS ester and malemide reactive groups.  Regarding claim 85, it would have been obvious to one of ordinary skill in the art to covalently attach are named to a stapled peptide based on the guidance of Moulton et al. and Walensky et al.  Regarding claims 88 and 89, Walensky et al. teach that the peptides can be administered in vivo for cellular uptake.  Administration of the stabilized peptide to a mouse model is deemed to read on a composition comprising the compound and pharmaceutically acceptable excipient.
Accordingly, claims 64-74, 76, 84, 85, 88 and 89 are obvious in view the teachings of Moulton et al. and Walensky et al.

Claims 64-74, 76, 80, 82, 84-90, 92 and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable Moulton et al. (Bioconjugate Chem. 15: 290-299 (2004)) and Walensky et al. (J. Med. Chem. 57:6275-6288 (epub Feb 2014)), as applied to claims 64-74, 76, 84, 85, 88 and 89 above, and further in view of Archavala-Gomeza et al. (Human Gene Therapy 18:798-810 (2007)- hereinafter referred to as “Archavala”). 
The teachings of Moulton et al. and Walensky et al. are set forth above. Although the combination of references teach a compound of the instant claims comprising an oligonucleotide moiety (e.g., RNA or PMO) covalently linked directly or via a bifunctional linker to a stapled peptide wherein the peptide is stabilized via an olefin cross link between two unnatural amino acids at positions i, i + 4 and/or at i, i + 7, and wherein the peptide comprises at least one alpha helix and can penetrate a cell membrane, the references do not expressly recite that the PMO has the oligonucleotide sequence of SEQ ID NO:2.  
Archavala teaches that Duchenne muscular dystrophy (DMD) is caused by mutations in the dystrophin gene that result in the absence of functional protein. In the majority of cases these are out-of-frame deletions that disrupt the reading frame. Several attempts have been made to restore the dystrophin mRNA reading frame by modulation of pre-mRNA splicing with antisense oligonucleotides (AOs), demonstrating success in cultured cells, muscle explants, and animal models (abstract). AOs designed to inhibit inclusion of exon 51 into the mature mRNA by the splicing machinery, a process known as exon skipping. Here, we describe a series of systematic experiments to validate the sequence and chemistry of the exon 51 AO reagent selected to go forward into the clinical trial. The reference teaches 8 specific AO sequences targeting exon 51 were tested in two different chemical forms and in three different preclinical models: cultured human muscle cells and explants (wild type and DMD), and local in vivo administration in transgenic mice harboring the entire human DMD locus.  Id.  Figure 1A identifies sequences and locations of various antisense oligonucleotides (AOs) that were assessed in Archavala. The two most efficient sequences were finally compared in their PMO version [A25 and B30].  Examiner expressly notes that the sequence of B30 has 100% identity with instant SEQ ID NO:2.  Archavala identified B30 as a PMO (pp. 802-808). Archavala states, “As the results of our study all indicated the superiority of the AO targeting the sequence (+66+95) in exon 51 [B30 sequence, instant SEQ ID NO:2], this has been selected as the reagent that will be used in the first U.K. clinical trial. This trial will evaluate the efficacy of this sequence on a PMO backbone” (p. 808; Fig. 1A).
It would been obvious to one of ordinary skill in the art to prepare a compound comprising an oligonucleotide moiety (PMO of instant SEQ ID NO:2) covalently linked either directly or via a bifunctional linker to a stapled peptide moiety that is stabilized by an olefin cross linking, as directed by the teachings of Walensky et al.  Moulton et al. expressly taught PMO-peptide conjugates that could be successfully delivered across a cell membrane.  The skilled artisan would have recognized that Walensky et al. taught a method of peptide stapling that further stabilized the peptide and conferred an α-helical structure, improved protease resistance, cellular penetrance, and biological activity (abstract, pp. 6282-6285). Archavala specifically identified B30 sequence (instant SEQ ID NO:2) as the most efficient AO targeting exon 51 for exon skipping.  This is the sequence that was going to be further evaluated in clinical trials as a treatment therapy for Duchenne muscular dystrophy.  The skilled artisan would have had a reasonable expectation in preparing a claimed compound because Walensky et al. taught hydrocarbon-stapled peptides comprising olefin cross links at i, i + 4 positions and/or i, i+ 7 positions, non-natural amino acids that can be used in the olefin cross link, and methods for preparing the stapled peptides.  
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.
Accordingly, claim 80 is rendered obvious.  
Regarding claim 82, Walensky et al. teach that the stapled peptide can comprise pentenylalanine as an unnatural amino acid (Figure 3A; p. 6277).  Regarding claims 86 and 87, Moulton et al teach bifunctional linkers included SMCC (Fig. 2, Table 2-3).  Regarding claims 90 and 92, Walensky et al. teach that the peptides can be administered in vivo for cellular uptake.  Administration of the stabilized peptide to a mouse model is deemed to read on a composition comprising the compound and pharmaceutically acceptable excipient.  Examiner further notes that Archavala taught administration of the PMOs to a transgenic human (h)DMD mouse model in which mice received an intramuscular injection of the PMO.  Regarding claim 93, preparation of a composition formulated parenteral or intravenous administration is deemed to be a matter of routine optimization on the part of the artisan of ordinary skill in the pharmaceutical arts. Walensky et al and Archavala both taught administration of a PMOs to a mouse. Archavala expressly taught intraperitoneal injection administration. 
Accordingly, claims 64-74, 76, 80, 82, 84-90, 92 and 93 are rendered obvious in view the teachings of the cited references.
	


Relevant Art
Kim et al. (Nature Protocols 6: 761-771 (2011)) teach a protocol for the preparation of stapled a-helical peptides, which have proven their potential as useful molecular probes and as next-generation therapeutics. Two crucial features of this protocol are (i) the construction of peptide substrates containing hindered a-methyl, a-alkenyl amino acids and (ii) the ring-closing olefin metathesis (RCM) of the resulting resin-bound peptide substrates. The stapling systems described in this protocol, namely bridging one or two turns of an a-helix, are highly adaptable to most peptide sequences, resulting in favorable RCM kinetics, helix stabilization and promotion of cellular uptake (abstract).  the generality of the stapled peptide approach confers upon pep-tides a high degree of α-helix induction, enhanced affinity of target binding, superior proteolytic resistance, extended in vivo half-lives, robust endocytic cell penetration, and demonstrable efficacy in animal models of human disease (p. 761). The stapled peptides comprise staples at i, i+3; i, i+4; or i, i+7 positions (Fig. 1). The staple is incorporated into a peptide by introduction of two α-methyl, α-alkenyl amino acids during chain extension in solid-phase peptide synthesis, then by closure of the macrocyclic bridge using ruthenium-mediated ring-closing olefin metathesis5 (RCM), followed by deprotection and release of the stapled peptide (p. 761).  In general, the first step in designing stapled peptides for a macromolecular target is the identification of appropriate sites for the incorporation of the non-natural amino acids (Fig. 2a) used to form the hydrocarbon cross-link (p. 761).  The α-helical binding segment of interest is selected, and the residues that are not involved in target recognition are chosen as potential sites for the incorporation of the olefin-bearing building blocks.  Id.  Olefinic Fmoc-protected amino acids include (S)-N-Fmoc-2-(4′-pentenyl)alanine (Fmoc-S5-OH), (R)-N-Fmoc-2-(4′-pentenyl)alanine (Fmoc-R5-OH), (S)-N-Fmoc-2-(7′-octenyl)alanine (Fmoc-S8-OH), and (R)-N-Fmoc-2-(7′-octenyl)alanine (Fmoc-R8-OH).

Lebleu et al. (Advanced Drug Delivery Reviews 60:517–529 (2008)) teach that charge neutral steric block oligonucleotide analogues, such as peptide nucleic acids (PNA) or phosphorodiamidate morpholino oligomers (PMO), have promising biological and pharmacological properties for antisense applications, such as for example in mRNA splicing redirection.  However, cellular uptake of free oligomers is poor and the utility of conjugates of PNA or PMO to cell penetrating peptides (CPP), such as Tat or Penetratin, is limited by endosomal sequestration. Two new families of arginine-rich CPPs named (R-Ahx-R)4 AhxB and R6Pen allow efficient nuclear delivery of splice correcting PNA and PMO at micromolar concentrations in the absence of endosomolytic agents. The in vivo efficacy of (R-Ahx-R)4 AhxB PMO conjugates has been demonstrated in mouse models of Duchenne muscular dystrophy and in various viral infections (abstract).  The reference teaches peptide-PNA conjugates that are covalently linked via a SMCC bifunctional linker (Fig. 1b, p. 521).  Methods of preparing the oligonucleotide (ON)-cell penetrating peptides (CPP) conjugates are described on pages 521-522.

Moulton et al. (Biochimica et Biophysica Acta 1798: 2296–2303 (2010)) teach that exon-skipping efficacies of phosphodiamidate morpholino oligomers (PMOs) or the conjugates of PMOs with cell-penetrating peptides (PPMOs) have been tested in various animal models of Duchenne muscular dystrophy (DMD), including mdx mice, utrophin-dystrophin double-knockout mice, and CXMD dogs, as well as in DMD patients in clinical trials. The studies have shown that PMOs can diffuse into leaky muscle cells, modify splicing of DMD transcripts, induce expression of partially functional dystrophin, and improve function of some skeletal muscles. PMOs are non-toxic, with a report of mdx mice tolerating a 3 g/kg dose, and no drug-related safety issue in human has been reported. However, because of their poor cell uptake and rapid renal clearance, large and frequently repeated doses of PMOs are likely required for functional benefit in some skeletal muscles of DMD patients. In addition, PMOs do not enter cardiomyocytes sufficiently to relieve heart pathology, the efficacy of delivery to various muscles varies greatly, and delivery across the tissue of each skeletal muscle tissue is patchy. PPMOs enter cells at far lower doses, enter cardiomyocytes in useful quantities, and deliver more evenly to myocytes both when different muscles are compared and when assessed at the level of single muscle tissue sections. Compared to PMOs, far lower doses of PPMOs can restore dystrophin sufficiently to reduce disease pathology, increase skeletal and cardiac muscle functions, and prolong survival of animals (abstract).
PPMOs are much more effective than PMOs because of the ability of CPPs to increase the volume of distribution of PMOs to whole body muscles and to facilitate the internalization of PMO through an active process, unlike the passive diffusion process for PMO. PPMOs are internalized by nearly all muscle cells; their delivery is not limited 
to leaky muscle cells as are PMOs (p. 2301).

Conclusion
Claims 64-93 are pending and are rejected.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654